Citation Nr: 1810433	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-32 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 10 percent for tinnitus.

2.  Entitlement to a higher initial rating of posttraumatic stress disorder (PTSD) in excess of 50 percent prior to March 20, 2013 and in excess of 70 percent from March 20, 2013.

3.  Entitlement to a higher initial rating in excess of 10 percent for ulnar nerve neuropathy, left upper extremity (also claimed peripheral nerve injury, left elbow).

4.  Entitlement to service connection for numbness/pain in extremities, right upper.

5.  Entitlement to service connection for numbness/pain in extremities, left lower.

6.  Entitlement to service connection for numbness/pain in extremities, right lower.  

7.  Entitlement to service connection for a neck condition (claimed as neck vertebrae fracture and extreme pain due to IED attack).

8.  Entitlement to service connection for a skin condition (claimed as Gulf War Illness mysterious rashes as due to an undiagnosed illness).

9.  Entitlement to an earlier effective date prior to January 24, 2012 for entitlement to total disability rating based on individual unemployability (TDIU).

10.  Entitlement to an earlier effective date prior to January 24, 2012 for entitlement to basic eligibility to DEA benefits under Chapter 35.

11.  Entitlement to and earlier effective date prior to March 20, 2013 for the grant of service connection for tinnitus.

12.  Entitlement to an earlier effective date prior to March 20, 2013 for the grant of the 70 percent rating for the service connected PSTD.

13.  Entitlement to a higher initial compensable rating for asthma and PPD positive, s/p INH prophylactic therapy without early complications or MTB reactivation (claimed as mycobacterium tuberculosis) prior to September 26, 2012 and in excess of 30 percent from September 26, 2012.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had active service from February 1984 to December 2007, during the Gulf War Era.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 and May 2014 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran and his attorney stated the desire to withdraw his appeal as it pertains to higher rating degenerative disc disease of the lumbar spine; higher rating for hearing loss and uveitis.  Therefore, these issues are no longer a part of the current appeal.  (See August 2015 and February 2018 Correspondences).

Although the vocational rehabilitation file was uploaded in the claims file in January 2018 and the RO did not issue an SSOC, the attorney requested that the previous FOIA request be withdrawn and for the Board to adjudicate the claims.  Therefore, the Board will proceed to adjudicate the matters.  (February 2018 Correspondence).

The issues of a higher initial rating of PTSD and asthma; service connection for numbness/pain of the right upper and right lower extremities and skin condition; and an earlier effective date for PTSD, TDIU, and basic eligibility to DEA benefits under Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The 10 percent rating is the maximum schedular rating for service-connected tinnitus.

2.  The Veteran originally filed a claim for tinnitus in January 2008.  

3.  A July 2008 rating decision denied service connection for tinnitus.  He did not appeal.

4.  The RO construed that the Veteran filed a claim to reopen service connection for tinnitus on March 20, 2013, and the Board can find no communication prior to this date (or on this date) that could be construed as an informal or formal claim to reopen entitlement to service connection for tinnitus.

5.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that he has radiculopathy of the left lower extremity that is directly related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.87, Diagnostic Code 6260 (2017).

2.  The criteria for entitlement to an effective date earlier than March 20, 2013 for grant of service connection for tinnitus have not been met.  38 U.S.C. § 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

3.  The criteria for service connection for radiculopathy of the left lower extremity have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155 (2014); 38 C.F.R. § 4.1 (2017).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

II.  Tinnitus

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which assigns a 10 percent disability rating for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  A 10 percent rating is the highest schedular rating available for tinnitus.  Id.

The Veteran has not made clear the basis for his claim for an increased evaluation for his tinnitus.  As such, the Board is required to interpret his claim broadly.

To the extent the Veteran seeks a rating higher than 10 percent or separate 10 percent ratings for each ear, the Board notes such awards are precluded by VA regulations.  Specifically, the regulations pertaining to the evaluation of diseases and injuries of the ears were revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).  The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to Diagnostic Code 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2017); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

As such, his claim for a rating in excess of 10 percent for his service-connected tinnitus must be denied.

III.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. § 1110, 1131 (2014); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107 (b) (2014); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

IV.  Radiculopathy of the Left Lower Extremity

The Veteran essentially contends that he has pain/numbness of his left lower extremity since service.  His January 2007 and April 2007 service treatment records (STRs) diagnosed him with lumbar radiculopathy of the left leg.  As such, the Board has found credible supporting evidence in the STRs and has accepted the his account of experiencing an in-service fall/injury.  The remaining question is whether he has current radiculopathy of the left lower extremity that is related to that in-service injury.  He is currently diagnosed with left-sided numbness and decreased sensation/weakness.  (See January 2010 VA examination).  It is clear that the Veteran was diagnosed with radiculopathy of the left lower extremity during active service and has had chronic complaints of lower left leg pain and numbness since service.

He has provided consistent statements regarding the continuity of radiculopathy pain in his left lower extremity.  He is competent to describe pain through the years as that comes to him through his senses and requires only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  Therefore, the Board accepts that the Veteran had had a continuity of radicular symptoms of the left lower leg since his service.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, the Board finds that the lay testimony, coupled diagnosis in service, provides sufficient support for the claim.

Therefore, the Board will resolve doubt in favor of the Veteran and grant the claim.  38 U.S.C. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2017).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C. § 5110 (a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 U.S.C. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2). 

The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  See 38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  The Federal Circuit has emphasized that VA has a duty to fully and sympathetically develop a claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  See Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board is required to adjudicate all issues reasonably raised by a liberal reading of the appeal, including all documents and oral testimony in the record prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  However, in determining whether an informal claim has been made, VA is not required to read the minds of the veteran or his representative.  Cintron v. West, 13 Vet. App. 251, 259 (1999). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  However, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

VI.  EED Tinnitus

The Veteran was granted service connection for tinnitus and assigned a 10 percent rating effective March 20, 2013.  (See September 2013 rating decision).  He asserts that an effective date earlier than March 20, 2013 is warranted for the grant of service connection. 

The Veteran originally filed a claim for tinnitus in January 2008.  A July 2008 rating decision denied service connection for tinnitus.  He did not appeal.  The RO construed that a claim was filed to reopen service connection for tinnitus on March 20, 2013.  The Board finds that the record includes no statement or communication from the Veteran or representative or any other source, prior to March 20, 2013 (or on that date), that constitutes a claim for service connection for tinnitus, and the Veteran has not otherwise established that there exists any such claim.

In the absence of a sufficient manifestation of intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).

According to the applicable regulation, the effective date of the grant of service connection for tinnitus can be no earlier than the date of receipt of the claim reopen, which was the date VA first received any communication indicating intent to apply for service connection for tinnitus.  38 C.F.R. § 3.400 (b)(2)(i) (2017). 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for tinnitus earlier than March 20, 2013.  Thus, since the Board finds no legal basis for assignment of any earlier effective date, the claim must be denied.  38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to service connection for radiculopathy of the left lower extremity is granted.

Entitlement to an effective date earlier than March 20, 2013 for grant of service connection for tinnitus is denied.


REMAND

With regard to a higher rating for PTSD, the Veteran filed a claim for PTSD in November 2007.  He was granted service connection for PTSD in a May 2010 rating decision, which incorrectly found that he filed a claim in November 2009.  However, the claims file is void of medical evidence of a "diagnosis" of PTSD pursuant to the DSM-IV prior to the January 2010 VA examination.  A June 2007 Report of Medical Examination reflected "normal" psychiatric.  The claims file contains records from his previous employer's EAP (employee assistance program) counselor in December 2009; however a diagnosis of PTSD was not made.  Medical evidence of such diagnosis pursuant to the DSM-IV would assist the Board in deciding entitlement to an earlier effective for PTSD.  

Further, a January 2010 VA treatment record reflects he was employed full-time.  The Veteran and his attorney claim that his employment was "marginal" at that time.  His complete employment record with any medical leave requests and/or documented absences and pay stubs would be helpful in determining if he had "marginal" employment for the purposes of an earlier effective date for TDIU and higher rating for PTSD.

He also stated that he was receiving treatment from the Jackson Veteran Center in Hattiesburg and the Weekly Behavioral Health Program.  (November 2009 Written Statement).  He also was treated by his primary care physician Dr. Jason Lindsey.  The RO/AMC must obtain these records on remand.

He also was treated by a private psychiatrist Dr. Paul Pyles Wesley Medical Center in Hattiesburg MS.  (See January 2010 VA examination).  The RO/AMC must also obtain these records on remand.

With regard to service connection for numbness/pain the right upper and lower extremities and neck condition (claimed as neck vertebrae fracture and extreme pain due to IED attack), the Veteran should be afforded a VA examination on remand to determine nature and etiology of these claims given his in-service injuries and his service-connected lumbar disability.  The VA examiner must address service connection on a direct and secondary basis.

With regard to his skin disability, the RO/AMC must schedule a VA examination during a flare-up.  By way of history, an April; 1998 STR reflects that he was diagnosed with Rhus dermatitis.  (See also September 2005 STR).  A May 30, 2006 STR complains of "poison ivy on hands and arms."  He was diagnosed with contact dermatitis.  A May 2007 Report of Medical History noted epithelial keratopathy, which was clarified as intermittent poison ivy.  On an October 2010 VA examination, the Veteran denied any chronic skin condition.  The Board notes that the evidence of record suggests that the Veteran's chronic skin rash may be due to an undiagnosed Gulf War illness and governed by the provisions of 38 C.F.R. § 3.317.  On remand, the AOJ should schedule the Veteran for an appropriate VA examination, including an opinion addressing the questions regarding the nature, onset and etiology of his claimed skin rash, to include consideration of whether the Veteran's skin rash is consistent with an undiagnosed Gulf War illness or is otherwise related to his active service.  The VA examination should be scheduled during an active skin outbreak, if possible.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (when a claimant's medical history indicates that a Veteran's condition undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence in order to provide a proper disability rating); Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

With regard to the issues of a higher initial compensable rating for asthma and PPD and higher initial rating in excess of 10 percent for ulnar nerve neuropathy, left upper extremity, the Veteran should be afforded a recent VA examination to determine current severity (examinations more than 6 years old) on remand.

The Board also finds that the claims of earlier effective date for entitlement to TDIU and basic eligibility to DEA benefits under Chapter 35 are inextricably intertwined with the earlier effective date claim for PTSD.  The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from the VA Medical Center in Jackson, Mississippi from 2007 to present.

2.  After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA (i.e., Jackson Vet Center) and/or any other pertinent private medical facility (Dr. Paul Pyles Wesley Medical Center and Dr. Jason Lindsey).  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Request the Veteran's employment records from Coastal International Services in accordance with 38 C.F.R. § 3.159 (c)(1).

Failures to respond or negative replies to any request must be noted in writing and associated with the claims file.

4.  Because the Veteran is a military retiree, ascertain if the Veteran is receiving medical care from any TRICARE facility, and/or any other Department of Defense military facility and request that any such facility provide both (1) copies of any and all service treatment records including the Veteran's separation physical examination on file and (2) any post service treatment records.

5.  Then schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested examination.  All clinical findings should be reported in detail.  The examiner must discuss the effect, if any, of the Veteran's PTSD on both his social and industrial adaptability.

6.  Schedule the Veteran for a VA examination to determine the current severity of a higher initial rating in excess of 10 percent for ulnar nerve neuropathy, left upper extremity (also claimed peripheral nerve injury, left elbow) and higher initial compensable rating for asthma and PPD.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested examination.  All tests and studies deemed necessary by the examiner should be performed.  All clinical findings should be reported in detail.

7.  The Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his claimed service connection for numbness/pain the right upper and lower extremities and neck condition (claimed as neck vertebrae fracture and extreme pain due to IED attack).  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The VA examiner must opine whether had it is at least as likely as not (50 percent or greater probability) that any identified disability had its onset in service or is otherwise related to service, to include service in the Persian Gulf.  The VA examiner must also opine whether any identified disability is at least as likely as not (50 percent or greater probability) caused by or related to a service connected disability or has been permanently worsened beyond normal progression (aggravated) by a service connected disability.  

The examiner should clearly set forth the rationale for all opinions provided. .  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.


8.  The Veteran should be afforded a VA examination, with an appropriate examiner, in order to obtain a medical opinion as to the nature and etiology of his claimed chronic skin rash.  The entire claims file, including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

Based on a review of the Veteran's claims file, and after a thorough examination, the examiner should provide answers to the following questions:

(a) Identify whether or not the Veteran has a current chronic skin disorder manifested by the Veteran's description of the recurrent chronic rash, to include Rhus dermatitis and poison ivy.  If a chronic skin disorder is identified, the examiner should identify with specificity the nature of the skin disorder or express an opinion as to whether such disability is due to a diagnosed or undiagnosed illness. 

(b) For each skin disorder identified is it at least as likely as not (50 percent or greater probability) that the disability had its onset in service or is otherwise related to service, to include service in the Persian Gulf.  The examiner should consider and discuss the Veteran's subjective history as well as the pertinent medical evidence of record.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to render an opinion, he/she should so state with supporting rationale.

9.  Following the completion of the above, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


